OPINION
By GRIFFITH, J.
We hold that §1346-4 GC as amended in 1949 not only required notice to the employer of Rose Marie Martin of the order of disallowance as made on October 5, 1950, but also required that notice be sent to the employer of the allowance of claim for benefits as made by the administrator on October 8, 1950. To hold otherwise would be to hold that property of the employer, William Brooks Shoe Company, can be taken without due process of law, which would be violative of the Constitution. There is a presumption of the Constitutionality of the Act. In addition, the employer having no notice of the lifting of this order of dis-allowance and the granting of the allowance on October 8th, had only ten days in which to appeal from this order on the merits. The employer was denied this substantial right, especially in the face of the fact that in an appeal from the charge-back order of November 30th the employer could not go into the merits of the order of allowance made on October 8th. The charge made against the employer was therefore improper and there was no error on the part of the trial court in so holding.
Judgment affirmed.
NICHOLS, PJ, FESS, J, concur.